

117 HR 1830 IH: Promoting the Unbiased Role of Employees in the Executive Act
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1830IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mrs. Hinson (for herself, Mr. Foster, Mr. Mast, and Mr. Feenstra) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to establish a 5-year post-employment ban on lobbying by former senior executive branch personnel and to prohibit such personnel from lobbying at any time on behalf of foreign clients, and for other purposes.1.Short titleThis Act may be cited as the Promoting the Unbiased Role of Employees in the Executive Act or the PURE Executive Act.2.5-year post-employment ban on lobbying by former senior executive branch personnel(a)5-year banSection 207 of title 18, United States Code, is amended—(1)in subsection (c)(1), by striking within 1 year after the termination and inserting within 5 years after the termination; and(2)in subsection (d)(1), by striking within 2 years after the termination and inserting within 5 years after the termination.(b)Effective dateThe amendments made by this section shall apply with respect to any individual who, on or after the date of the enactment of this Act, leaves a position to which subsection (c) or (d) of section 207 of title 18, United States Code, applies.3.Prohibiting former senior executive branch personnel from lobbying at any time on behalf of any foreign clients(a)Lifetime prohibitionSection 207(f) of title 18, United States Code, is amended—(1)by redesignating paragraph (3) as paragraph (4); and(2)by inserting after paragraph (2) the following new paragraph:(3)Special rule for senior personnel of the executive branch and independent agenciesIn the case of an individual who is subject to the restrictions of subsection (c) or (d), the restrictions described in paragraph (1) shall apply to representing, aiding, or advising foreign entities at any time after the individual leaves a position to which such subsection applies..(b)Extension of prohibition to all foreign clientsParagraph (4) of section 207(f) of such title, as redesignated by subsection (a)(1), is amended by striking the period at the end and inserting the following: , except that in the case of an individual who is subject to the restrictions of subsection (c) or (d), such term means any foreign principal under such Act..(c)Effective dateThe amendments made by this section shall apply with respect to any individual who, on or after the date of the enactment of this Act, leaves a position to which subsection (c) or (d) of section 207 of title 18, United States Code, applies.